Case 1:21-md-02989-CMA Document 321 Entered on FLSD Docket 05/28/2021 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 21-2989-MDL-ALTONAGA/Torres


    In re: JANUARY 2021 SHORT SQUEEZE
    TRADING LITIGATION




   This Document Relates to: All Actions Involving the Federal Securities Laws



         NOTICE IN RESPONSE TO THE COURT’S ORDER (DKT. NO. 307) OF
       REPUBLICATION OF NOTICE PURSUANT TO THE PRIVATE SECURITIES
                      LITIGATION REFORM ACT OF 1995
Case 1:21-md-02989-CMA Document 321 Entered on FLSD Docket 05/28/2021 Page 2 of 5




             Pursuant to the Court’s Order signed on May 17, 2021 (Dkt. No. 307), Plaintiff Damon

   Muncy and Movant Cody Todd respectfully notify the Court that their counsel, The Rosen Law

   Firm, P.A., disseminated an updated notice pursuant to the Private Securities Litigation Reform

   Act of 1995 on May 28, 2021 via BusinessWire. A copy of the republished notice is attached

   hereto.



   Dated: May 28, 2021                   Respectfully submitted,

                                         THE ROSEN LAW FIRM, P.A.

                                         /s/Laurence M. Rosen
                                         Laurence M. Rosen, Esq., Fla. Bar No. 0182877
                                         Phillip Kim, Esq.
                                         Michael Cohen, Esq.
                                         Erica Stone, Esq.
                                         275 Madison Avenue, 40th Floor
                                         New York, New York 10016
                                         Telephone: (212) 686-1060
                                         Fax: (212) 202-3827
                                         Email: lrosen@rosenlegal.com
                                         Email: pkim@rosenlegal.com
                                         Email: mcohen@rosenlegal.com
                                         Email: estone@rosenlegal.com

                                        Counsel for Plaintiff Damon Muncy and Movant Cody Todd




                                                      1
Case 1:21-md-02989-CMA Document 321 Entered on FLSD Docket 05/28/2021 Page 3 of 5




  Rosen Law Announces Updated Lead Plaintiff Deadline in Securities
    Class Action Lawsuits on Behalf of Investors Unable to Execute
   Trades and Who Sold and/or Purchased Certain Securities on the
      Robinhood Trading Platform on or Around January 28, 2021
 May 28, 2021 01:48 PM Eastern Daylight Time

 NEW YORK--(BUSINESS WIRE)--Rosen Law Firm, a global investor rights law firm, announces the updated July 27,
 2021 lead plaintiff deadline in the class action lawsuits filed on behalf of those who were unable to execute trades, sold,
 and/or purchased certain securities including American Airlines Group Inc. (NASDAQ: AAL), AMC Entertainment Holdings
 Inc. (NYSE: AMC), BlackBerry Limited (NYSE: BB), Bed Bath & Beyond Inc. (NASDAQ: BBBY), GameStop Corp. (NYSE:
 GME), Express (NYSE: EXPR), Koss Corporation (NASDAQ: KOSS), Naked Brand Group (NASDAQ: NAKD), Nokia
 Corporation (NYSE: NOK), Sundial Growers, Inc. (NASDAQ: SNDL), Tootsie Roll Industries (NYSE: TR), and Trivago NV
 (NASDAQ: TRVG) (collectively, the “Affected Securities”) on the Robinhood Trading Platform on or around January 28,
 2021. The lawsuits variously seek to recover damages for those affected by Robinhood’s alleged market manipulation in
 violation of Sections 9(a) and 10(b) of the Securities Exchange Act of 1934 (15 U.S.C. §§ 78i(a) and 78(j)(b), and Rule
 10b-5 promulgated thereunder by the U.S. Securities and Exchange Commission (17 C.F.R. § 240.10b-5)).


 The lawsuits are consolidated into the multidistrict litigation, In re January 2021 Short Squeeze Trading Litigation, 1:21-md-
 02989, pending before the Honorable Cecilia M. Altonaga in the United States District Court for the Southern District of
 Florida. Investors who wish to contact the court for copies of the complaints can contact the Clerk’s office at the Wilkie D.
 Ferguson, Jr. United States Courthouse, 400 North Miami Avenue, Miami, Florida 33128 or call (305) 523-5100. This
 notice is disseminated pursuant to Judge Altonaga’s Order signed on May 17, 2021. You may also contact your own
 counsel for copies of the complaints or the Rosen Law Firm below.


 The relevant securities actions consolidated in the multidistrict litigation in the Southern District of Florida are individually
 styled as: Daniels v. Robinhood Financial, LLC, et al., No. 21-cv-21261; Days v. Robinhood Markets, Inc., et al., No. 21-cv-
 21310; Lagmanson, et al. v. Robinhood Markets, Inc., et al., No. 21-cv-21298; Gossett, et al. v. Robinhood Financial, LLC,
 et al., No. 21-cv-21293; Muncy v. Robinhood Securities, LLC, et al., No. 21-cv-21307; Krumenacker v. Robinhood Financial
 LLC, et al., No. 21-cv-21343; Quat, et al. v. Robinhood Financial, LLC, et al., No. 21-cv-21404; and Best, et al. v.
 Robinhood Financial, LLC, et al., No. 21-cv-21534. These actions assert largely similar allegations but are brought on
 behalf of different classes and include different securities. We urge investors to review the different complaints and
 classes.

 NO CLASS HAS YET BEEN CERTIFIED IN THE ABOVE ACTION. UNTIL A CLASS IS CERTIFIED, YOU ARE NOT
 REPRESENTED BY COUNSEL UNLESS YOU RETAIN ONE. YOU MAY RETAIN COUNSEL OF YOUR CHOICE. YOU
 ARE NOT REQUIRED TO RETAIN COUNSEL. YOU MAY REMAIN AN ABSENT CLASS MEMBER AND DO NOTHING
 AT THIS POINT. AN INVESTOR’S ABILITY TO SHARE IN ANY POTENTIAL FUTURE RECOVERY IS NOT DEPENDENT
 UPON SERVING AS LEAD PLAINTIFF OR RETAINING COUNSEL AT THIS TIME.


 According to the lawsuits, Robinhood engaged in illegal market manipulation by restricting trading of some or all of the
 Affected Securities. The manipulation depressed the value of the Affected Securities causing substantial losses to
 investors. On the other hand, the alleged manipulation bestowed significant benefits to those who had short positions on
 the Affected Securities, including hedge funds.
Case  1:21-md-02989-CMA
 Pursuant                             Document
          to the Private Securities Litigation Reform321
                                                      Act of Entered   on FLSD
                                                             1995 (15 U.S.C.       Docket 05/28/2021
                                                                             § 78u-4(a)(3)(A)(i)(II)), if you wish Page   4 as
                                                                                                                   to serve of 5
  lead plaintiff, you must move the Court no later than July 27, 2021. A lead plaintiff is a representative party acting on
  behalf of other class members in directing the litigation


  To discuss your rights or interests regarding this class action, you are free to consult counsel of your choosing.

  You may also contact Phillip Kim, Esq. of the Rosen Law Firm toll-free at 866-767-3653 or via email pkim@rosenlegal.com
  or cases@rosenlegal.com or to join the Robinhood class action, go to http://www.rosenlegal.com/cases-register-2029.html

  Follow us for updates on LinkedIn: https://www.linkedin.com/company/the-rosen-law-firm or on Twitter:
  https://twitter.com/rosen_firm or on Facebook: https://www.facebook.com/rosenlawfirm.

  Rosen Law Firm represents investors throughout the globe, concentrating its practice in securities class actions and
  shareholder derivative litigation. Rosen Law Firm was Ranked No. 1 by ISS Securities Class Action Services for number of
  securities class action settlements in 2017. The firm has been ranked in the top 4 each year since 2013. Rosen Law Firm
  has achieved the largest ever securities class action settlement against a Chinese Company. Rosen Law Firm’s attorneys
  are ranked and recognized by numerous independent and respected sources. Rosen Law Firm has secured hundreds of
  millions of dollars for investors. Attorney Advertising. Prior results do not guarantee a similar outcome.




  Contacts
  Laurence Rosen, Esq.
  Phillip Kim, Esq.
  The Rosen Law Firm, P.A.
  275 Madison Avenue, 40th Floor
  New York, NY 10016
  Tel: (212) 686-1060
  Toll Free: (866) 767-3653
  Fax: (212) 202-3827
  lrosen@rosenlegal.com
  pkim@rosenlegal.com
  cases@rosenlegal.com
  www.rosenlegal.com


  #Hashtags
    #NOK        #EXPR         #GME         #NAKD         #AMC        #TR       #KOSS         #Robinhood         #BB

    #SNDL         #BBBY        #AAL        #TRVG
Case 1:21-md-02989-CMA Document 321 Entered on FLSD Docket 05/28/2021 Page 5 of 5




                                  CERTIFICATE OF SERVICE

          I hereby certify that on May 28, 2021, a true and correct copy of the foregoing document
   was served by CM/ECF to the parties registered to the Court’s CM/ECF system.

                                       /s/Laurence M. Rosen




                                                     2
